COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


ANTONIO EUGENE DAVIS
                                        MEMORANDUM OPINION *
v.        Record No. 2244-96-1       BY JUDGE JOSEPH E. BAKER
                                        SEPTEMBER 30, 1997
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                James M. Lumpkin, Judge Designate
          David H. Moyer (Bashara & Hubbard, on brief),
          for appellant.

          Kimberley A. Whittle, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Antonio Eugene Davis (appellant) appeals from his jury trial

convictions for second degree murder, attempted robbery, and

conspiracy to commit robbery, that were approved by the Circuit

Court of the City of Norfolk (trial court).   Appellant asserts

that the evidence is insufficient to support the convictions.

Finding no error, we affirm the judgment.

     Upon familiar principles, we review the evidence in the

light most favorable to the Commonwealth, granting to it all

inferences fairly deducible therefrom.    See Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

Viewed accordingly, the record discloses that on July 16, 1993,

appellant, Reynaurd Lewis, and an unidentified third man picked

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
up Anthony Williams by automobile.    Knowing that Timothy

Hutchinson 1 (the victim) had some money, they drove to his

apartment to "get paid," a street term that means taking money by

force, if necessary.   Upon arrival at the victim's apartment,

Williams was the first to approach the victim's door.   Williams

testified that he knew appellant and Lewis were planning to take

the victim's money because "[t]hat's what they were saying."

     Appellant and Lewis followed Williams, and when the victim

opened the door, Williams was "shoved" into the apartment by one

of them.    Appellant and Lewis were behind Williams when he was

"shoved."   Inside, Lewis demanded to know where the money was and

began to argue with the victim.   The two men exchanged gunshots.

 Williams hid in a corner near the kitchen, but after the

shootings, he saw the victim crawling on the floor.   Lewis had

left the scene.
     Cheryl Hutchinson, the victim's wife, arrived home at her

apartment between 12:30 and 1:00 p.m. to find her husband lying

on their living room floor in a pool of blood.   Two handguns were

near the victim's semi-conscious body.   The rescue squad took him

from the scene, but he died of his wounds at Norfolk General

Hospital.

     Homicide detectives found a 9 millimeter handgun, a .380

handgun, a number of shell casings, and spent bullets at the

     1
      Hutchinson was the victim of the murder, attempted robbery,
and conspiracy to commit robbery.




                                  2
apartment.   Forensics examiner John Ward determined the victim

had been shot multiple times and at least once at close range.

Ward also determined that of the sixteen 9 millimeter shell

casings all had been fired from the same weapon; however, that

weapon was neither of the handguns recovered at the scene.    Two 9

millimeter bullets were determined to have been fired from the

same gun as the shells.   Ward examined the .380 shell casings but

could not determine whether they had been fired from the .380

weapon found at the scene.
     Detective Shaun Squyres responded to a police dispatcher

report that a gunshot victim had arrived for treatment at Norfolk

General Hospital.   Squyres believed that the gunshot victim may

have been involved in the homicide at the Hutchinson apartment.

Squyres interviewed the gunshot victim, Reynaurd Lewis, at the

hospital and subsequently took him to police headquarters for

further questioning.   Appellant arrived at the hospital to talk

to Lewis just as Squyres was escorting Lewis out the back door.

     Within a few days of the shooting, Squyres interviewed

Williams.    Williams admitted that the group had driven to the

victim's apartment planning to rob him.   Although Williams

testified at appellant's preliminary hearing that the group had

approached the victim to sell him a gun, at trial Williams

testified that he had made that statement only because of threats

against him and his family.

     Appellant asserts that the Commonwealth failed to prove that




                                  3
he was a party to a conspiracy to rob the victim and that the

evidence is insufficient to support his convictions for second

degree murder and attempted robbery.

     "A conspiracy is 'an agreement between two or more persons

by some concerted action to commit an offense.'"       Brown v.

Commonwealth, 3 Va. App. 101, 107, 348 S.E.2d 408, 411 (1986)

(citations omitted); see also Feigley v. Commonwealth, 16 Va.

App. 717, 722, 432 S.E.2d 520, 524 (1993); Amato v. Commonwealth,

3 Va. App. 544, 551, 352 S.E.2d 4, 8 (1987).      "Conspiracy

requires '(1) an agreement between two or more persons, which

constitutes the act; and (2) an intent to thereby achieve a

certain objective which, under the common law definition, is the

doing of either an unlawful act or a lawful act by unlawful

means.'"   Fortune v. Commonwealth, 12 Va. App. 643, 647, 406
S.E.2d 47, 48 (1991) (quoting W. LaFave & A. Scott, Criminal Law

§ 461 (1972)).   "The agreement is the essence of the conspiracy

offense," Zuniga v. Commonwealth, 7 Va. App. 523, 527-28, 375
S.E.2d 381, 384 (1988), and the "conspiracy is committed when the

agreement to commit the offense is complete regardless whether

any overt act in furtherance of commission of the substantive

offense is initiated."   Ramsey v. Commonwealth, 2 Va. App. 265,

270, 343 S.E.2d 465, 469 (1986).       The conspiracy does not end

"until the spoils are divided and the co-conspirators have 'gone

their separate ways.'"   Stumpf v. Commonwealth, 8 Va. App. 200,

206, 379 S.E.2d 480, 484 (1989) (quoting Berger v. Commonwealth,



                                   4
217 Va. 332, 335, 228 S.E.2d 559, 561 (1976)).    "[T]he

participants may be found guilty of conspiracy even though the

planned crime was not fully consummated."    Amato, 3 Va. App. at

553, 352 S.E.2d at 9.
          [T]he fact of a conspiracy, like any other
          fact, may be established by circumstantial
          evidence. . . . [B]ecause of the very nature
          of conspiracy, "it often may be established
          only by indirect and circumstantial
          evidence." Moreover, a formal agreement need
          not be shown; a conspiracy "can be inferred
          from the overt conduct of the parties."

Stultz v. Commonwealth, 6 Va. App. 439, 442-43, 369 S.E.2d 215,

217 (1988) (quoting Floyd v. Commonwealth, 219 Va. 575, 580, 581,

249 S.E.2d 171, 174 (1978) (citation omitted)).

     Important to our finding is the legal principle that "[e]ach

member of a conspiracy is responsible for the acts of the others

in furtherance of the conspiracy, and all conspirators, even

those without knowledge of the particular act, may be tried where

any of those acts are performed."   Henry v. Commonwealth, 2 Va.

App. 194, 198, 342 S.E.2d 655, 657 (1986).   Here, the direct and

circumstantial evidence discloses that, pursuant to a plan and

agreement, appellant and Lewis drove to the victim's apartment to

forcibly take the victim's money.   The record clearly shows that

the victim's death occurred as a result of the act of one of the

participants of the conspiracy while an attempt was being made to

carry out the robbery upon which appellant and Lewis had agreed.

The fact that appellant was not conclusively shown to have fired

the shot that killed the victim does not, under these


                                5
circumstances, exonerate him from the charges for which he stands

convicted.

     Upon the facts shown, we hold that the trial court did not

err when it refused to strike the evidence and dismiss the

murder, attempted robbery, and conspiracy charges.

     Accordingly, the judgment of the trial court is affirmed.

                                                       Affirmed.




                                6